Citation Nr: 0215824	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from September 1971 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Milwaukee, 
Wisconsin, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran submitted a statement to the 
RO on a VA Form 9 in May 2001.  On this form, he checked the 
pre-printed box that indicates he wants a hearing before the 
Board at the RO.  There is no indication that the RO has 
contacted the veteran to schedule a hearing.  However, the 
veteran's substantive appeal was received in September 2001 
on another VA Form 9.  This time, the veteran checked the 
pre-printed box that indicates he does not want a hearing 
before the Board.  Therefore, the Board will consider the 
September 2001 VA Form 9 to be a withdrawal of the May 2001 
hearing request, and will proceed with consideration of the 
veteran's appeal.  38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  A VA hearing examination conducted in July 2000 found 
that the veteran had level I hearing in the right ear, and 
level II hearing in the left ear.  

2.  A VA hearing examination conducted in May 2002 found that 
the veteran had level II hearing in the right ear, and level 
III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.85, 4.86, 4.87, Code 6100, 6101 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the zero percent evaluation 
currently assigned to his service connected bilateral hearing 
loss is inadequate to reflect the impairment that results 
from this disability.  He states that he is unable to hear 
conversation in crowds or with other background noise.  The 
veteran further says that he has difficulty in hearing the 
phone ring from a distance and in hearing timers go off, 
which interferes with his work.  Finally, he notes that the 
percentage of hearing discrimination found on his private 
examination is much lower than that found on the two VA 
examinations, and he believes it is a better indication of 
his actual ability to hear. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, the rating code governing 
the evaluation of his disability, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  The July 2002 
Supplemental Statement of the Case contained the laws and 
regulations concerning the VCAA.  VA has obtained all medical 
records that have been identified by the veteran, and he 
indicated in a May 2000 statement received in conjunction 
with his original claim for service connection that there 
were no more records to obtain.  In addition, VA responded to 
the veteran's contention that the first VA examination did 
not accurately reflect his degree of hearing loss by 
affording him a second VA examination.  The Board must 
conclude that the duties to notify and assist have been 
completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic 
Codes 6100, 6101.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

The veteran has submitted the results of a private hearing 
examination conducted in July 1999.  The right ear had 
puretone thresholds of 40, 50, and 60 decibels at the 
frequencies of 1000, 2000, and 4000 Hertz.  The left ear had 
puretone thresholds of 40, 50, and 70 at these same 
frequencies.  The puretone threshold at 3000 Hertz was not 
recorded for either ear.  Word recognition scores were 68 
percent in the right ear, and 72 percent in the left ear.  

The veteran was afforded a VA hearing examination in July 
2000.  The right ear had puretone thresholds of 40, 50, 60, 
and 60 decibels at the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The left ear had puretone thresholds of 40, 60, 
65, and 70 decibels at these same frequencies.  The average 
threshold for the right ear was 52 decibels, and the average 
for the left ear was 59 decibels.  The speech recognition 
score using the Maryland CNC word list was 94 percent for the 
right ear, and 92 percent for the left ear.  When the 
appropriate tables are consulted, this results in level I 
hearing for the right ear, and level II hearing for the left 
ear.  38 C.F.R. § 4.85, Table VI.  

After the veteran contended that the July 2000 VA examination 
was not accurate, an additional VA hearing examination was 
conducted in May 2002.  The claims folder was available for 
examination.  The examiner reviewed the July 1999 private 
examination, and stated that the discrepancy in the speech 
recognition scores was easily explained based on the purpose 
of the tests.  The examiner said that the private examiner 
had apparently attempted to educate the veteran about the 
impact of his high frequency hearing loss.  They selected 
test levels in each ear that excluded a significant number of 
high frequencies, which became no longer audible to the 
veteran during the test.  This resulted in the low speech 
discrimination scores.  The examiner further noted that the 
private examiner had not used the Maryland CNC tests, which 
were required to be used for VA purposes.  On examination, 
the right ear had puretone thresholds of 45, 65, 65, and 60 
decibels at the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The left ear had puretone thresholds of 50, 70, 75, 
and 80 decibels at these same frequencies.  The average 
threshold for the right ear was 59 decibels, and the average 
for the left ear was 69 decibels.  The speech recognition 
score using the Maryland CNC word list was 96 percent for the 
right ear, and 88 percent for the left ear.  When the 
appropriate tables are consulted, this results in level II 
hearing for the right ear, and level III hearing for the left 
ear.  38 C.F.R. § 4.85, Table VI.  

After careful review of the veteran's contentions and the 
medical evidence, the Board finds that an increased 
evaluation for his bilateral hearing loss is not warranted.  
The findings of the July 1999 private examination are 
insufficient for rating purposes.  This examination did not 
record the veteran's puretone threshold at 3000 Hertz, and 
did not use the Maryland CNC speech recognition test.  The 
Board is required to consider these factors by 38 C.F.R. 
§ 4.85.  The two VA examinations contain the information 
needed to evaluate the veteran's hearing loss.  The July 2000 
VA examination showed that the veteran had level I hearing 
for the right ear, and level II hearing for the left ear.  
The May 2002 VA examination found level II hearing for the 
right ear, and level III hearing for the left ear.  These 
findings, when applied to the appropriate tables contained in 
38 C.F.R. § 4.85, both equate to a continuation of the zero 
percent evaluation currently in effect for the veteran's 
bilateral hearing loss.  The provisions for exceptional 
patterns of hearing found in 38 C.F.R. § 4.86 have been 
considered, but these are not applicable in the veteran's 
case.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss is productive of 
greater impairment than is reflected by a zero percent 
evaluation.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only 
possible interpretation of the most recent evidence is that 
the veteran's hearing loss is at level II for the right ear, 
and level III for the left ear, and that, therefore, a 
compensable rating is not warranted.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

